NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIE MIAO,                                       No.    15-71323

                Petitioner,                     Agency No. A200-795-533

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2018
                               Pasadena, California

Before: GRABER and HURWITZ, Circuit Judges, and KORMAN,** District
Judge.

      Jie Miao, a native and citizen of China, petitions for review of a decision of

the Board of Immigration Appeals (“BIA”) denying her applications for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252(a) and deny



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
the petition.

    1. The BIA’s determination that Miao did not suffer past persecution was

supported by substantial evidence. The treatment received by Miao during her

detention after being arrested at a house church, while perhaps harsh, does not rise

to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1018, 1021 (9th Cir.

2006) (holding that a petitioner who was detained for multiple days, hit with a rod

ten times, and forced to sign a letter admitting he had “done wrong” and to report

weekly to the police had not been persecuted). Miao also claims that she lost her

job, but provided no evidence of its importance to her economic wellbeing. See

Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006) (holding that “mere

economic disadvantage alone” does not constitute persecution (quoting Gormley v.

Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004))).

    2. Substantial evidence also supported the BIA’s determination that Miao did

not carry her burden of establishing a well-founded fear of future persecution. The

2009 State Department Report for China states that the “freedom to participate in

religious activities continued to increase in many areas,” although notes that the

Chinese “government continued to strictly control religious practice and repress

religious activity outside government-sanctioned organizations and registered places

of worship,” and that house churches continue to face increased interference “in

periods preceding sensitive anniversaries.” But, the incidents involving churches


                                         2
detailed in the Report only involved harassment of church leaders, not congregants

like Miao.

      DENIED.




                                        3